          Case: 3:19-cr-00024-GFVT Doc #: 41 Filed: 08/25/20 Page: 1 of 1 - Page ID#: 165
                                      UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF KENTUCKY
                                      CENTRAL DIVISION at FRANKFORT
                                CRIMINAL MINUTES-REARRAIGNMENT AND PLEA

      Case No.: 3:19-cr-24-GFVT-1                     At: FRANKFORT                               Date: August 25 2020

       USA v. Denver D. Tackett DMD               X    Present         __ Custody            X   OR                   Age:      66

DOCKET ENTRY:


 PRESENT:
                         GREGORYF. VANTATENHOVE

             Colleen Dawkins                                Sandy Wilder                               Andrew E. Smith
              Deputy Clerk                                 Court Reporter                             Asst. U.S. Attorney

 Counsel for Deft:   Andrew Louis Sparks               X     Present          X       Retained          Appointed

 PROCEEDINGS: RE-ARRAIGNMENT AND GUILTY PLEA

__L Defendant was placed under oath and questioned by the Court.

  X    Defendant states true name is Denver David Tackett.

  X    Copy of Indictment previously given to Defendant.

__L Defendant formally arraigned and advised of rights, pursuant to Rule 11, F.R.Cr.P.                Indictment Read.

__L Defendant moves to CHANGE PLEA to Count One (1)

  X    Court finds the Defendant to be fully competent and capable of entering an informed plea.

__L Court finds the plea is knowing, voluntary, and supported by an independent basis in fact.

  X    Court finds the waiver of appeal is knowing and voluntary made.

__L Court GRANTS the motion. Defendant pleads          l       GUILTY to Count One (1).          _      Not guilty to Count (No.)

  X    PLEA AGREEMENT to be filed. The Sealed Supplement to be returned to the Assistant United States Attorney
_ _ at conclusion of these proceedings.

__L The transcript shall be deemed the written findings of the Court.

__L Court orders a Presentence Report, with copies to be furnished to counsel and Defendant, pursuant to Rule 32, F.R.Cr.P.

__L Defendant shall remain on bond and conditions of release as previously imposed.

_ _ Defendant remanded to the custody of the United States.

  X    Jury trial CANCELED as to this Defendant.

 X Sentencing set for Tuesday December 15 2020 at 1:00 p.m. at LEXINGTON Kentucky. before District Judge
_ _ Gregory F. Van Tatenhove subject to intervening orders of the Court.

 Copies: COR, USP, USM, JC, D                                 Clerk's Initials: scd                                          TIC:0/35
